Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The amendment filed on May 12, 2021 has been considered and entered.  In this application claims 1, 3-6, and 8-12 are pending in which claims 2 and 7 are cancelled and claims 1 and 6 are in independent forms.

Priority
Acknowledgment is made of Chinese Application No.  201810688337.4 filed on 06/28/2018.

ALLOWANCE
	Claims 1, 3-6, and 8-12 are allowed over the prior art of record.

REASON FOR ALLOWANCE
After consideration of applicant’s amendment with amending claim 1 and 6 to recite the limitation of allowable subject matter of claim 2 into claim 1 and recite the limitation of allowable subject matter claim 7 into claim 6 and made the claims 1 and 6 allowable over prior art of record.  The prior arts of record fail to anticipate or render obvious the recited feature “…; grouping the events based on the starting times and the ending times of the respective events; and displaying the events based on the grouping and colors of the events; wherein the grouping the events based on starting times and ending times of the respective events comprises: ranking the plurality of events in a chronological order based on the starting time of each event, to obtain a ranked order of events; adding a first event of the ranked order of events into a first group; and for each additional event of the ranked order of events, sequentially comparing the starting time of the additional event with an ending time of the first group, wherein the ending time of the first group is the ending time of a last event added into the first group, and when the starting time of the additional event is later than the ending time of the first group, adding the additional event into the first group, and when the starting time of one of other events in the ranked order is earlier than the ending time of the first group, adding the additional event into a second group” as recited in claims 1 and 6. The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1 and 6 as a whole.   Consequently, claims 1 and 6 are allowable over prior art of record. The dependent claims 3-5 and 8-12 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frenkel et al. United States Patent Publication No. 2017/0053008,
Beringer United States Patent Publication No. 2019/0294734.

.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.K/Examiner, Art Unit 2157                                                                                                                                                                                                        
/James Trujillo/            Supervisory Patent Examiner, Art Unit 2157